1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    CARL HENRY OLSEN, III,                             Case No. 3:15-cv-00367-MMD-WGC

7                                      Petitioner,                 ORDER
            v.
8
     ROBERT LEGRAND, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Petitioner’s fifth unopposed motion for extension of time

12   (ECF No. 43) is granted. Petitioner will have until May 17, 2019, to file an amended

13   petition for writ of habeas corpus in this case.

14          DATED THIS 10th day of May 2019.

15

16                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
